UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1947


MICHAEL THOMPSON

                      Plaintiff – Appellant,

     v.

BRISK TRANSPORTATION, LP; SUPERVALU

                      Defendants – Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:06-cv-01968-WDQ)


Argued:   September 24, 2010             Decided:   November 15, 2010


Before SHEDD and KEENAN, Circuit Judges, and Robert J. CONRAD,
Jr., Chief United States District Judge for the Western District
of North Carolina, sitting by designation.


Affirmed by unpublished opinion. Judge Shedd wrote the opinion
in which Judge Keenan and Judge Conrad joined.


Eugene Alan Shapiro, SHAPIRO & SCHAUB, PA, Baltimore, Maryland,
for Appellant.      Alice Kelley Scanlon, ANDERSON & QUINN,
Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
SHEDD, Circuit Judge:

       Michael          Thompson         appeals           the      district       court’s        order

granting       summary          judgment       to          Brisk     Transportation,         LP     and

SuperValu, Inc.            For the reasons below, we affirm.



                                                    I.

       We     view       the     evidence         in       the     light    most    favorable       to

Thompson, the non-moving party.                            Laber v. Harvey, 438 F.3d 404,

415    (4th       Cir.    2006)        (en   banc).              SuperValu     owns   a    trucking

facility in Harrisburg, Pennsylvania, where tractor trailers are

loaded for delivery; Brisk Transportation maintains and owns a

majority      of     the       trailers      at     the      facility.         Thompson      was    an

independent tractor-trailer operator for Brisk Transportation.

       On December 9, 2004, Thompson attempted to hook his tractor

up    to    his     assigned,          pre-loaded           trailer.        However,      SuperValu

employees known as yard jockeys had positioned the pre-loaded

trailer       too       high     for    Thompson           to    properly      couple     with     his

tractor.       Thompson tried to make the coupling himself by turning

a    crank    under        the    trailer         to       lower     its    landing     gear.       As

Thompson began turning the crank, he noticed the landing gear

was    bent       and    sliding.            The    crank          handle    then   spun     out    of

Thompson’s hand and struck him on the face.

       Thompson brought this action against Brisk Transportation

and SuperValu, alleging various causes of action in negligence.

                                                       2
The district court granted defendants’ summary judgment motions

on various grounds, including lack of causation.



                                               II.

      Thompson argues that the district court erred in granting

summary judgment as to his various negligence claims against

both Brisk Transportation and SuperValu.                                 Summary judgment is

appropriate       “if    the     pleadings,          the    discovery        and    disclosure

materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

If the nonmoving party “fails to make a showing sufficient to

establish the existence of an element essential to that party’s

case,”    the     moving        party    is     entitled            to    summary     judgment.

Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548,

2552 (1986).            We    review    the    district         court's       order    granting

summary judgment de novo. Jennings v. Univ. of N.C., 482 F.3d

686, 694 (4th Cir. 2007) (en banc).

      Under Pennsylvania law, which the parties agree controls,

causation    is    an        essential    element          of   a    negligence       cause   of

action.     See Martin v. Evans, 711 A.2d 458, 502 (Pa. 1998).                                As

noted, the district court granted summary judgment, at least in

part, because Thompson failed to offer any admissible evidence

of   causation.          Thompson        did    not    offer         expert    testimony      to

                                                3
establish causation, and the district court ruled that Thompson

cannot testify himself as to causation or submit a theory of res

ipsa loquitur to the jury.



                                        A.

     Thompson     argues      that     the   district        court       abused    its

discretion in holding that expert testimony was necessary to

prove causation.        Specifically, Thompson argues that the court

should have permitted him to testify as to causation pursuant to

Federal   Rule   of   Civil   Procedure      701.      The    court      found    that

although Thompson’s testimony may be helpful in understanding

how the accident occurred, it “offers no insight [into] whether

the equipment was defective because of someone’s negligence.”

J.A. 240.

     We review the district court's evidentiary ruling for abuse

of discretion.    United States v. Delfino, 510 F.3d 468, 470 (4th

Cir. 2007).      “A district court abuses its discretion when it

acts arbitrarily or irrationally, fails to consider judicially

recognized    factors    constraining        its    exercise      of     discretion,

relies on erroneous factual or legal premises, or commits an

error of law.”    Id.

     We hold that the district court acted within its discretion

in requiring expert testimony and excluding Thompson’s testimony

as   to   causation.       The       district      court   made      a    reasonable

                                        4
determination that the operation of a tractor-trailer’s landing

gear and crank is not within the common knowledge of a juror

and,   consequently,      requires    expert      testimony,   which   Thompson

failed to offer.         See Kale v. Douthitt, 274 F.2d 476, 481 (4th

Cir. 1960) (expert testimony is necessary in “cases in which the

conclusions to be drawn by the jury depend on the existence of

facts which are not common knowledge”).                  Therefore, Thompson

could not supply such testimony as a lay witness.                  See Fed. R.

Civ. P. 701 (a witness not testifying as an expert is limited to

those opinions “not based on scientific, technical, or other

specialized   knowledge      within    the    scope    of   Rule   702”);   TLT-

Babcock, Inc. v. Emerson Elec. Co., 33 F.3d 397, 400 (4th Cir.

1994) (affirming district court’s refusal to admit lay testimony

not based upon witness’ own perceptions).



                                       B.

       Thompson   also    argues   that     the    district    court   erred   by

refusing to permit him to submit the theory of res ipsa loquitur

to the jury in order to allow the jury to infer that the harm he

suffered    was   caused     by    Brisk     Transportation’s      negligence.

However, Thompson did not make similar claims against SuperValu.

Pennsylvania recognizes the theory of res ipsa loquitur where a

plaintiff can make three requisite showings by a preponderance

of the evidence:         (1) the event is of the kind that ordinarily

                                       5
would        not    occur      in     the    absence       of      negligence;        (2)    the

elimination of other responsible causes, including the conduct

of     the    plaintiff        and     third    persons;         and     (3)   the     alleged

negligence         is    within      the    scope     of    defendant’s        duty    to    the

plaintiff.          Gilbert v. Korvette, Inc., 327 A.2d 94, 100-101 (Pa.

1974).

       Upon review, we find that Thompson has not eliminated other

potentially         responsible        causes        of    his     accident.          Notably,

Thompson argues that the yard jockeys employed by SuperValu bent

the landing gear, thereby causing his accident.                                Additionally,

Thompson failed to eliminate his own actions as a possible cause

of the accident.               Therefore, we find that Thompson failed to

eliminate          other       possible        causes       of     the     accident          and,

consequently, the jury could not reasonably draw an inference of

negligence against Brisk Transportation pursuant to the doctrine

of res ipsa loquitur.                 See Longsdale v. Joseph Horne Co., 587

A.2d    810,       815-816     (Pa.    Super.       Ct.    1991)    (finding     that       where

plaintiff          did   not    sufficiently          eliminate        other     responsible

causes of the accident, the jury could not reasonably conclude

that it was more likely than not that her injuries were the

result of the defendant’s negligence).                           Accordingly, we find no

error in the district court’s refusal to submit the theory of

res ipsa loquitur to the jury.



                                                6
                              III.

     For the foregoing reasons, we affirm the order granting

summary judgment to the defendants.



                                                    AFFIRMED




                                7